 THE EMBERSOF JACKSONVILLE, INC.627literature, solicit their support of or membership in our Union, thereby prevent-ing said employees from engaging in their normal work; or make threats, eitherveiled or direct, of violence to any employee or other person in the premises, orof adverse action respecting their employment; or shove or push or in any othermanner restrict the freedom of action of any such other person.WE WILL NOT in any like or related manner restrain or coerce the employeesof B. Brown Associates, Inc., The St. John Associates, Inc.. Columbia LetterCo., Inc., and Mail & Media, Inc., or the employees of any other employerwithin the geographic area of our jurisdiction and of the National Labor Rela-tions Board, in the exercise of rights guaranteed to them by Section 7 of theAct, except to the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment as author-ized in Section 8(a)(3) of the Act.DISTRICT 65, RETAIL, WHOLESALE & DEPARTMENTSTORE UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500.The Embers of Jacksonville,Inc.andHotel & Restaurant Em-ployees & Bartenders International Union,AFL-CIO.CaseNo. 12-CA-3142.March 11, 1966DECISION AND ORDEROn December 10, 1965, Trial Examiner Phil Saunders issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner with the modification noted below.'Paragraph 3 of the Trial Examiner'sConclusions of Law 1s modified by deleting thesurnames of the five discriminatees and by substituting the full namesof Lawrence Baker,John W. Dorn, Jr., Robert Lee Jones, Lynn Davis, and Nolen Wilkerson157 NLRB No. 58.221-3T4--66-vol. 157-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications:[1.Amend paragraph 2 (a) as follows :["(a)Offer Robert Lee Jones, John W. Dorn, Jr., Nolen Wilker-son, Lawrence Baker, and Lynn Davis immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights or privileges, and makethem whole, in the manner set forth in the section of the Decisionentitled `The Remedy.'Notify any of the employees presently servingin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces."[2.Substitute the following as the fourth indented paragraph ofthe notice :[WE WILL offer Robert Lee Jones, John W. Dorn, Jr., NolenWilkerson, Lawrence Baker, and Lynn Davis immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and will make them whole for any loss of earnings which theymay have suffered by reason of the discrimination against them.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 3, 1965, by Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, herein called the Union, the GeneralCounsel issued a complaint dated May 27, 1965, against The Embers of Jackson-ville, Inc., herein called the Respondent or the Company.The complaint alleges thatthe Respondent engaged in unfair labor practices within the meaning of Sections8(a)(1) and(3) and 2(6) and(7) of the National Labor Relations Act, as amended.In a duly filed answer, the Company denied the unfair labor practice allegationsPursuant to due notice, a hearing was held before Trial Examiner Phil Saunders inJacksonville,Florida, and all parties were given full opportunity to examine and cross-examine witnesses, to introduce relevant evidence,to argue orally,and to file briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following*FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentis a Florida corporationmaintaining its principal place of business inJacksonville, Florida, andis engagedat Jacksonville, Florida, inthe operation of theEmbers RestaurantDuring the last 12 months,the grossvolume of business atthe aforementionedEmbers Restaurantexceeded$500,000.During the same periodof time theRespondent purchasedin excessof $50,000 worth of food,liquor, andsupplies, which were received directly frompoints outsidethe Stateof Florida and/or from supplierswithinthe Stateof Florida who receivedsuchitems directly frompoints outsidethe State of Florida.Respondentadmits it is engaged in commercewithin the meaningof the Act,and I so find.It.THE LABOR ORGANIZATION INVOLVEDHotel & Restaurant Employees&Bartenders International Union, AFL-CIO, is alabor organization within the meaning of Section 2,(5) of the Act. THE EMBERSOF JACKSONVILLE,INC.629III.THE ALLEGED UNFAIR LABOR PRACTICESThe issues presented in these proceedings were whether the Company violated theAct on January 25, 1965, by discharging its employees Lawrence Baker, John W.Dorn, Jr., Robert Lee Jones, Nolen Wilkerson, and Lynn Davis; and whether theCompany coerced and restrained employees by engaging in certain acts of interroga-tion and threats.It appears from this record that the Union started its organizational efforts at theRespondent's restaurant on or about January 15, 1965, when Union RepresentativeErskin Hepburn gave a waiter by the name of John (last name not known) someauthorization cards to distribute to the Respondent's employees, and to obtain signa-tures of the employees. John was warned by Hepburn to be cautious and not allowmanagement to know about the cards or the organizational efforts.The General Counsel alleges that the Respondent's head busboy, Bernard Flynn,isa supervisor, while the Respondent contends that he performs only the regularduties of other busboys and is not a supervisor.'There is credible testimony in thisrecord that Flynn, as head busboy in the Respondent's restaurant, has under his gen-eral control and authority a complement of approximately 15 to 20 busboys, working2 shifts under normal conditions and circumstances.There is further evidence thatFlynn has authority to grant busboys leave and time off when they are unable towork or must leave early for various reasons; that he collects money from busboysfor negligent breakage of dishes, and also collects a regular sum of money from themto have their jackets cleaned; that in certain respects he informs the other busboyswhat their duties are and how to perform them; and that Flynn also has the authorityto effectively recommend the hiring and firing of busboys.Alleged discrimmateeDorn testified that he talked to Flynn before he was hired and that Flynn also gavehim a form to fill out. Alleged discriminatee Wilkerson stated that he talked withFlynn before he was hired and that later Flynn told Wilkerson to report for work.Alleged discrimmatee Baker also talked to Flynn before he was hired.Flynn testi-fied that everything he does at the restaurant is based on the orders he receives fromRespondent General Manager Carl Holmquist, and that no one else has any author-ity.Flynn admitted that he had hired employee Laura Lane, but stated that he pre-viously informed Holmquist about the need for this employee and that Holmquistthen told Flynn to hire someone.2Holmquist testified that no one else in the res-taurant has any authority other than acting on his direct orders, and that no oneelse can hire, lay off, promote, transfer, discharge, or effectively recommend suchactions.Holmquist stated that his restaurant has a total of between 55 and 65employees and that he tells each one what is expected of them.3Holmquist thenadmitted, however, that he does not speak to each applicant for employment andthat actually Flynn tells him when he needs a busboy, and that he then informs Flynnto hire one.Holmquist also admitted that Flynn can tell employees to stay homewhen they call in and are ill.The General Counsel further alleges that Respondent Head Chef Buddy Capiois also a supervisor within the meaning of the Act.Alleged discrimmatee Davis testi-fied that he first talked to Capio about employment and then later was hired. Capiostated that he is only a cook at the restaurant and that he can make no independentdecisions as to hiring and firing 4Capio testified that the other cooks in the kitchenwork just one shift but that he works both shifts.Capio then admitted, however, thathe had hired kitchen employees without prior approval, but stated that he later toldHolmquist about it, and also admitted that on occasions he would tell employees tostay home when they reported an illness to him.Holmquist stated that Capio hasno authority to make any decisions other than acting on his direct orders, that hehad delegated no authority to anybody in the kitchen, and that all cooks have equalstatus.On cross-examination Holmquist then explained that if Capio informed himthat he needed a dishwasher, he would then tell Capio to hire one, and that he (Holm-quist) only interviewed the employees hired for the skilled jobs such as cooks.1 It appears that the main duties of regular busboys are to assist waitresses in settingup and clearing tables and carrying trays.On March 1, 1965, Holmquist acquired the sole ownership, and at this time became theRespondent's president as well as the general manager.3 In an effort to show that Holmquist is capable of sole and complete supervision overthe entire restaurant, the Respondent produced considerable testimony through Holmquistas to his vast and extensive past experience as a cook manager, and troubleshooter in therestaurant and food business both in Europe and the United States I have fully consid-ered all such factors in arriving at my findings and conclusions herein.*This record shows that there are about 15 employees working in the kitchen of therestaurant.Davis was a pot washer working in the kitchen at the time of his discharge. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn my conclusions here as to the status of Flynn and Capio, it is specifically notedthat even basing my conclusions upon the sole admissions and testimony of GeneralManager Holmquist, I would be required to find that these two people in questionhere are supervisors.According to Holmquist's own testimony, if Capio or Flynntold him that they needed a busboy or a dishwasher, he would then tell themto hire someone. It is further admitted by Holmquist that he did not tell Capioand Flynn whom they had to hire, or that they in any way had to present such aperson to him for interview and clearance before they hired these prospective employ-ees.It is most obvious from the above that Capio and Flynn could not only makeeffective recommendations as to whether applicants were to be hired, but admittedlyhad full authority to actually hire applicants in certain categories, as previouslypointed out herein.The reliable evidence in this phase of the case further establishesthat in several other respects Holmquist also relied on Flynn and Capio to exercisecertain vested authority in the daily assignments of work and the general policingand maintenance of employees in their overall functions and duties at the restaurant.Furthermore, from the entire nature of the Respondent's business and in recognitionof the many complexities involved, it appears highly unlikely to me that a largerestaurant with about 65 employees could be successfully operated without the serv-ices of at least two supervisors, regardless of the prior experience of Holmquist, andthat it would be manifestly impossible to conduct such a business otherwise.Thisrecord as a whole supports such reasoning. In view of the fact that the authorityexercised by Flynn and Capio was not of merely routine or clerical nature, butrequires the use of independent judgment, as aforestated, coupled with the authorityto recommend and actually hire applicants for employment, I find that Capio andFlynn are supervisors within the meaning of Section 2(11) of the Act.Insofar as the discharges are concerned, this record shows that all five of thealleged discriminatees had signed authorization cards for the Union prior to theirterminations on January 25, 1965.5GeneralManager Holmquist stated that thefirst knowledge he had of any activity on behalf of the Union was when he receiveda letter from the Union dated January 25, 1965 (Respondent's Exhibit 1).Holm-quist testified that he received this letter on January 26 or 27, 1965.However, theGeneral Counsel produced reliable evidence through Laura Lane (later Laura Flynn)to the effect that in January 1965 she had signed an authorization card for theUnion and had also at this time asked Supervisor Bernard Flynn to sign one, but herefused to do so.Laura Lane further stated that she had a subsequent conversationwith Bernard Flynn about the Union on the morning of January 25, 1965, and inthis particular conversation informed Supervisor Flynn that some of the busboyshad passed out cards for the Union and also told Flynn who they were. Lane knewDorn, Wilkerson, Baker, and Jones and testified that they were then all dischargedlater on during the same day of this conversation with Flynn. Bernard Flynn admittedin his testimony that Laura Lane had spoken to him about the employees trying toorganize the restaurant, and also admitted that this conversation had occurred beforethe busboys involved herein were dischargedFrom the above, and other factorsand circumstances in this record, it is abundantly clear that Supervisor Flynn hadknowledge about the activities of the discriminatees in their efforts on behalf of theUnion prior to their discharges, even though the official notification arrived subse-quent thereto.On January 25, 1965, Supervisor Flynn notified Jones, Dorn, Wilkerson, andBaker that they were fired, and at the same time Supervisor Capio notified Davis ofhis discharge.Alleged discriminatee Jones testified that on the occasion of theterminations Flynn stated, "Take your damned union some place else."Allegeddiscriminatee Dorn testified that at the time of the four busboy discharges, he askedFlynn why they were being fired, and Flynn replied, "I heard you all were trying toget a union organized around here, and it seemed like you want my job. If thereisany organizing to be done, I will be the one."Dorn stated that a few minuteslater he then told General Manager Holmquist that Flynn had fired him because hehad signed a union card and that Holmquist asked him, "Did you?" and Dorn thensaid that he had.Holmquist then replied, "Well, I would have fired you anyway,"and that Holmquist also started explaining to Dorn how long it took a union to getintoMiami, and that a union had tried 'unsuccessfully to organize in Jacksonville.Dorn further related that as he left Holmquist's office Flynn was immediately calledin, and that he overheard Holmquist then ask Flynn to find out who else had signedcards for the Union.Alleged discriminatee Baker testified that when he was dis-charged with the other busboys Flynn stated that he would have to fire them forjoining the Union.Alleged discriminateeWilkerson testified that he inquired of5 Alleged discriminatee Jones testified that he also passed out authorization cards oncompany property and that some of the cards were returned to him. THE EMBERSOF JACKSONVILLE, INC.631Flynn about his discharge and was informed that Holmquist had told Flynn to fire"some of the boys," and when Wilkerson then asked if it was because of theUnion, Flynn replied, "Yes."Supervisor Flynn testified that Holmquist fired the four busboys-that he onlyrelayed the orders of Holmquist to them-and that when they inquired of him as tothe reason for their terminations he told them to talk to Holmquist.General Man-ager Holmquist testified that alleged discriminatees Baker, Jones, andWilkersonwere fired due to the fact that they were each under the lawful age to work in arestaurant that dispenses, sells, or allows consumption of alcoholic beverages onthe premises.Holmquist stated that the use of employees under the age of 18, placesthe license to sell alcoholic beverages in jeopardy and the license for his restaurantalone was purchased at a cost of $36,000.Holmquist further testified that on themorning of January 25, 1965, an inspector of the Florida Industrial Commissionvisited his restaurant and gave him the names of three busboys under 18 years ofage, and informed him also that he had to fire them or be reported.Holmquiststated that Baker, Jones, and Wilkerson were 17 years old.6L. E. Hakes is the district supervisor of the field service for the Workmen's Com-pensationDivision of the Florida Industrial Commission.Enforcement of thechild labor law is under his department's supervision.Records are kept by hisoffice of investigations which are regarded as being important.Hakes testified fortheGeneral Counsel that his office received a call relaying information that theRespondent's restaurant was employing minors, and that he then contacted Holm-quist on December 22, 1964.Hakes stated that on this occasion he looked over theemployees and observed only one employee who appeared to be under 18 years old,but upon checking his draft card ascertained that he was not a minor.Hakes testi-fied that he did not point out to Holmquist any employee who had to be dischargedbecause of being underage, but merely informed Holmquist that if there were anythey must be discharged.Hakes also testified that on January 13, 1965, he madeanother investigation, and in connection therewith talked to Holmquist regardingminors if there were any, but that he did not name any employees. On March 5,1965, Hakes again called on Holmquist and had some discussion with him on thechild labor statutes.Hakes stated that between January 13 and March 5, 1965,he made no call on or investigation of the restaurant.Alleged discriminatee Baker testified that shortly before he was fired in January,Bernard Flynn asked him how old he was and Baker told him he was 17, but thatFlynn then informed him that if anyone should ask about his age Baker was totell them that he was 18 years oldAlleged discriminatee Jones stated in his testi-mony that in order to get the job he had to report his age as 18, and that he gavea false age because the person hiring him (Cummings) told him to do so. Jonesalso testified that in November or December 1964, Flynn told him that the Respond-ent had employees working during school hours who were underage, but that itmight be all right during the evening or night hours. Jones further related that about3weeks before his discharge Holmquist asked him how old he was, and that whenhe replied 17, Holmquist then told him that if anyone asked he was to say 18.Alleged discriminatee Wilkerson testified that in January Holmquist asked him howold he was, and that after telling Holmquist he was 17, Holmquist told him that ifanyone happened to ask he was to say 18. The General Counsel also produced testi-mony through William DeSue that he was 17 years old when he inquired aboutworking for the Respondent during the latter part of March 1965, and that Flynnthen told him he would first have to check with the boss as DeSue was a minor. Afew days later DeSue was then employed as a busboy on a 6-day-a-week basis.It is obvious from the above that after District Supervisor Hakes of the IndustrialCommission made his two initial investigations into the possibilities of minors work-ing at the restaurant, Holmquist and Flynn then became somewhat concerned andstarted their own individual inquiries among busboys as to their ages.However,the overwhelming evidence in this record shows that the Respondent had frequentlyhired busboys under 18 years of age, and then attempted to rely on having no knowl-edge of such situations until it was specifically called to their attention. In thecircumstances here the Respondent even went further, and in their own questioningof Baker, Jones, and Wilkerson as to their ages, after the inquiries of Hakes, specif-ically suggested that they tell anyone who might ask that they were 18 years old.The Respondent also places considerable emphasis on the fact that their liquorlicense was extremely costly, as aforestated, and therefore would not engage in anyconduct which might result in revocation of it.However, the undenied testimony9Respondent'sExhibit 2 sets forth the Florida statutes relative to minors working inplaces handling and selling alcoholic beverages. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDgivenby DeSue shows that the Respondent consideredthe investigationby Hakes asmerely routine and went back to their old practiceof hiringunderage busboys.TheRespondent's defense as to these three employees is further deteriorated by the testi-mony of Holmquist that he fired Baker, Jones, and Wilkerson on January 25, 1965,because Hakes had visited the restaurant on thatmorning andhad given him thenames of three busboys who were underage. The evidence in this record shows thatHakes did not call on Holmquist on January 25, but that his visitations prior tothese discharges were in December 1964 and on January 13, 1965. Furthermore,Hakes could not visually detect any employee under 18 years old, and on no occasionpointed out or indicated individual employees for discharge because they were minors.In addition to the above, it is also noted that the main objective in the visitationsby Hakes to the restaurant in January and March 1965 was to determine whether ornot the Respondent had renewed its workman's compensation insurance, and, there-fore, these visits by Hakes have somewhat of a diluted and washed-out effect onthe Respondent's repeated emphasis on the subject of minors being employed at therestaurant.From the above it is clear that Holmquist and Flynn merely took pre-cautionary steps by telling their busboys to state their ages as 18 after the initialvisitations by Hakes, that in the intervals these discriminatees became active andknown adherents for the Union, and that the Company attempted to use the investi-gations by Hakes as justifications for the discharges to rid itself of employees support-ing the Union's organizational efforts.Ifind that the reason advanced by theRespondent is purely pretextual, and from my observation and demeanor of thewitnesses, and on the other numerous reasons given herein, it is accordingly foundthat Jones, Baker, and Wilkerson were discharged by the Company on January 25,1965, in violation of Section 8(a) (3) of the Act?GeneralManager Holmquist testified that allegeddiscriminateeJohn Dorn wasterminated on January 25, 1965, as a result of the complaint by waitress Donna Longthat Dorn had been "fresh" with her.Long testified that Dorn would put his handson waitresses and push them aside, that she resented such conduct, and that shecomplained to Holmquist about this on the same day Dorn was discharged.WaitressMazie Crews stated that Dorn was "smart" and "fresh" with the waitresses, thatinstead of asking waitresses to move he would just move them aside, and also statedthat Dorn called waitresses "pet" names.Crews further testified that sometime duringthe middle of January 1965 she complained to Bartender Virgil Stuart about Dorn.8Stuart testified that he had received several complaints from the waitresses that Dornwas physically touching them and calling them such names as "honey" or "sweetie"and that he then reported the same to Holmquist.Dorn denied in his testimony thathe ever put his hands on a waitress or called them by nicknames, and testified thathe was one of the best busboys working at the restaurant and was recognized as agood tray carrier.The record shows that Dorn had worked as a busboy for theRespondent since 1964, and had never received any prior warning from managementconcerning the alleged conduct referred to above. It is noted that both Respondent'switnessesStuart and Donna Long testified that they complained to Holmquist aboutDorn's bad habitsHowever, Holmquist then testified that the only complaint hereceived was from Long, and that beforehandno onehad said anything to him aboutthismatter.On direct examination Long testified that she personally com-plained about Dorn on several occasions, but on cross-examination Long then statedthat Dorn had never moved her aside except one time-and that was on January 25,1965The inconsistent and confused testimony by the witnesses for the Respondentmake it very clear that actually no one ever complained to Holmquist about Dorn'sconduct, and even if they did it is obvious from the total aspects of this record, thatsuch was not the prime or moving cause for his discharge. This record makes itabundantly clear that the Company was cleaning out all of its busboys who hadbeen previously identified with the Union, and Dorn was one of the four so identifiedand discriminatively discharged on January 25, 1965, in violation of the Act.Asdetailed herein I have found the evidence produced through the witnesses for theGeneral Counsel to establish the reliable and credited statements, conduct, and circum-stances involved in this proceeding, and in conformity therewith Bernard Flynn,and to someextentHolmquist himself, specifically informed the four busboys hereinvolved that they were being discharged for theirunionactivity, as aforestated.7 In arriving at my findings herein I have also fully considered and evaluated that therehave been occasions,other than January 25, 1965, wherein multiple discharges of bus-boys have occurred such as when busboys were discovered playing poker and runningup and down the restaurant stairs breaking dishes and spilling food.8 Crews statedthathad Bernard Flynn been present at this time she would have registeredher complaint with him. THE EMBERSOF JACKSONVILLE, INC.633The Respondent's afterthoughts or pretext in attempted justification for these ter-minations will not and cannot overcome the record made by the witnesses for theGeneral Counsel.Holmquist testified that he had observed alleged discriminatee Lynn Davis arrivinglate for work on several occasions and that he told Davis to come in on time or hewould get someone else.Holmquist stated that Davis again came to work late sohe told Capio to fire him. Capio testified that Davis was a pot washer in the kitchen,that he usually came to work late and was late on the day of his discharge, and thatHolmquist warned Davis frequently about his late arrivals.Davis testified thatwhen he was discharged on January 25, 1965, Supervisor Capio first asked him ifhe had signed a union card and that he replied in the affirmative.Davis stated thathe was always at the restaurant before his starting time in order to eat his meal priorto going on duty, and testified that he had never been criticized for being late.Percy Thomas testified that he was present when Davis was terminated, and thatCapio asked Davis if he had signed a union card. The circumstances surroundingthis discharge again present the spectacle of the Respondent attempting to drum upsome excuse to justify their termination of Davis. It is obvious, however, thatKitchen Supervisor Capio was not at all concerned with the alleged lateness ofDavis, and that he made no protests whatsoever at any time to anybody. Only afterDavis had been identified with the Union did his alleged lateness for work arise. Itisnoted also there is no specific denial by Capio that he inquired of Davis whetherhe had signed a union card just prior to the discharge.A close look at the factsinvolved here clearly shows that the Respondent's reason for the discharge was merelya pretext, and I find that the Company violated Section 8(a)(3) of the Act by dis-criminatorily terminating Davis.In the total aspects of these five discharges it also becomes difficult indeed tobelieve that five employees had all of a sudden accumulated such poor work per-formances and other circumstances, to necessitate their immediate terminations allat one time. In order to uphold the Respondent's contentions, I would have tobelieve that three employees being under 18, one employee being fresh, and anotheremployee continually being late-all happened at one time in such proportions thatthe Company had to immediately discharge all five employees on the same day. Itappears to me that such a highly unlikely situation in itself also bears considerablyin destroying the Respondent's defenses.This was nothing more than a wholesalecleaning out on one full and vigorous sweep of all known union supporters, and theantiunion statement and sentiments credibly attributed to Berard Flynn subsequentto the five discharges by Union Representative Hepburn and part-time Union Secre-tary Anna Keith are further corroborative evidence in proof of the General Coun-sel's case, as are the independent 8(a)(1) violations hereinafter set forth.9The complaint in this proceeding further alleges that in January and February1965 the Respondent's supervisors interrogated and, by making certain implications,also threatened employees in violation of Section 8(a)(1) of the Act.EmployeeWillie Corley credibly testified that in February or March 1965 Flynn asked employ-ees who had signed cards for the Union, that he then also inquired about thoseemployees who wanted to get out, and asked that they raise their hands. PercyThomas credibly testified that 2 or 3 days subsequent to January 25, 1965, SupervisorCapio inquired of him and other employees about the Union, and stated that whenhe gave Capio an affirmative reply to a question about the Union, Capio then wrotehis name on a piece of paper.Douglas Adams credibly testified that Capio askedhim if he had signed a union card. Frank Mackey credibly testified that a few daysafter January 25, 1965, Flynn held a meeting with the busboys and told them thatsome of the busboys had been fired for passing out membership cards, and thenasked if anyone present wanted to resign their pledges.Mackey also related thatFlynn further told them on this occasion that if the busboys did not rescind theirpledges they would be subject to discharge.Mackey further testified that about aweek later another meeting was held with both Flynn and Holmquist present, andthat a discussion followed about the signing of union cards and employees were thenagain told that they were "subject to be fired."Mackey stated that in a third meetingHolmquist told employees that it took 7 to 10 years before a union could "get in"6Hepburn testifiedthataroundJanuary 29, 1965,he asked Flynnwhy hehad firedthe busboys, and that Flynn then told him that they were fired because they wanted aunion and that they should have talked to him first.At this time Flynn also introducedhimselfas a supervisorof the busboys.Anna Keith stated that sometime betweenFebruary and March 1965 Flynn informed her that his manager told him to get rid of thoseemployeeswho had signed cards 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Embers Restaurant in Miami, and that he thought it would take considerabletime before it could organize in Jacksonville but that the matter of the Union wasentirely up to them.It is well settled by the Board and courts that in determining whether an employer'sconduct amounts to interference, restraint, or coercion within the meaning of Section8(a)(1), the test is not the employer's intent or motive, but whether the conduct isreasonably calculated or tends to interfere with the free exercise of the rights guar-anteed by the Act. If the setting, the conditions, the methods, or other probativecontext can be appraised, in reasonable probability, as having the effect of restrain-ing or coercing the employees in the exercise of such rights, then this activity on thepart of the employer is violative of this section of the Act.N.L.R.B. v. ProteinBlenders, Inc.,215 F. 2d 749, 750 (C.A. 8). This is especially true in the insecureorganizational period, as here, where the employer can make some seemingly inno-cent questions or remarks suggest his displeasure with employees who support theunion.The foregoing instances that have been credibly attributed to the Respondentinclude unlawful interrogations to ascertain employees in the Union, interrogationsand inquiries into union affiliations, attitudes, activities, and sympathies of employees,and threatening employees with discharge because of their union activities.Thisconduct on the part of Respondent clearly constitutes violations of Section 8(a)(1)of the Act, and I so find. From the above it is readily apparent that the Respondentwas continuing in its persistent efforts to destroy all efforts on behalf of the Union-and in so doing also disclosed its prior antiunion motivations in connection with thedischarges herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYI shall recommend that the Company cease and desist from its unfair labor prac-tices, that it reinstate Baker, Dorn, Jones, Wilkerson, and Davis with backpay com-puted in accordance with the formula set forth in F.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co,138 NLRB 716, and that it post appro-priate noticesI shall also recommend that the Board issue a broad cease-and-desistorder, and that the Company preserve and, upon request, make available to theBoard, payroll and other records to facilitate the computation of the backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of Baker,Dorn, Jones, Davis, and Wilkerson, thereby discouraging membership in the Union,the Respondent has engaged in unfair labor practices within the meaning of Section8(a) (3) of the Act.4.By further engaging in the conduct set forth herein, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that the Respondent, The Embers of Jackson-ville, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from(a)Discouraging membership of any of its employees in Hotel & RestaurantEmployees & Bartenders International Union, AFL-CIO, or any other labor orga- THE EMBERSOF JACKSONVILLE, INC.635nization of its employees,by discharging or in any other manner discriminatingagainst any individual in regard to hire, tenure of employment,or any term orcondition of employment,except as authorized by Section 8(a) (3) of the Act.(b) Interrogating its employees as to their union activities, attitudes,affiliations,and sympathies.(c)Threatening discharge of employees because of union activities.(d) In any other manner interfering with, restraining,or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer the five above-named discriminatees full reinstatement to their formeror substantially equivalent position, without prejudice to their seniority or other rightsor privileges,and make them whole in the manner set forth in the section of theDecision entitled"The Remedy."(b) Preserve and, upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and the right to reinstatement under the terms of thisRecommended Order.(c)Post at its restaurant in Jacksonville,Florida, copies of the attached noticemarked"Appendix." 10Copies of said notice,to be furnished by the RegionalDirector for Region 12, shall, after being signed by a representative of the Respond-ent, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that such notices are not altered,defaced, or covered by anyother material.(d)Notify the Regional Director for Region 12, in writing, within 20 days fromthe date of the receipt of this Decision,what steps the Respondent has taken tocomply herewith.ll10 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for "the Recommended Order of a Trial Ex-aminer" in the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order."n In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read, "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union membershipor activity.WE WILL NOT threaten our employees with discharge because of their unionmembership or activity.WE WILL NOT take any action against them for engaging in union activity, orin any other manner interfere with, restrain,or coerce them in their exerciseof those rights.WE WILL offer Jones, Dorn, Wilkerson,Baker, and Davis their former jobs,and pay them for wages they lost since January 25, 1965.All our employees have the right to join or assist Hotel & Restaurant Employees& Bartenders International Union,AFL-CIO, or any other union. They also havethe right not to join or assist any union.THE EMBERS OF JACKSONVILLE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDNoTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 706Federal OfficeBuilding,500 Zack Street, Tampa, Florida, Telephone No. 228-7711,Extension 257.General Steel Products,Inc., and Crown Flex of North Carolina,Inc.andUpholsterers'International Union of North America,AFL-CIO.CasesNos. 11-CA-2491, 11-CA-6613, and 11-RC-2022.March 11, 1966DECISION AND ORDEROn November 12, 1965, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found merit in certain objectionsfiled by the Union to the election conducted in Case No. 11-RC-2022and recommended that the election be set aside.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Brown, Fanning, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, brief, and the entire record inthese cases,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted below 2[The Board adopted the Trial Examiner's Recommended Order andin Case No. 11-RC-2022 dismissed the petition and vacated all pro-ceedingstherein.]'Respondent's exceptions directed to the credibility resolutions of the Trial Examinerare without merit.The Board will not overrule the Trial Examiner's resolutions as tocredibility,unless a clear preponderance of all relevant evidence convincesus that theyare incorrect.On the entire record, such conclusion is not warranted herein.Stand-ard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).2 In adopting the Trial Examiner's findingthatthe union obtained authorization cardsfrom a majority of the Respondent's employees, we need not rely on the cards of BillyDon Brown and Terry Roberson.157 NLRB No. 59.